DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 9, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka [US 2015/0224956] in view of Chambers [US 2016/0144817] and further in view Ghannam et al. [US 2019/0047500; Ghannam].

Per claim 1.  Takenaka discloses a vehicle accident notification device, comprising:
 a processor (1) configured to: [Fig. 5]
determine whether a vehicle accident occurs (step S20) and a degree (e.g. High threshold steps S50-S51) of the vehicle accident based on a sensing result of a sensor (e.g. impact force sensor 1a and steps S70-71) of a host vehicle and vehicle information received from a device of the host vehicle [para. 21, 27 and 53]; and 
automatically provide a notification of the vehicle accident by notification unit 1f [para. 0037 and S80 of Fig. 5]; 
a communicator (7) Fig. 2, configured to communicate with other devices (e.g. fire station, police station and an insurance firm) [para. 26]; and 
a storage configured to store a collision reference value (e.g. thresholds) that is used to determine the degree of the vehicle accident in advance (e.g. threshold values (Low and High) are inherently stored in ECU 1 for determining the magnitude of collision detected) [see Fig. 5 and para. 45], 
wherein the processor is further configured to: 
determine a type of an accident (e.g. pedestrian, bicycle, road side marker and small animal) when a collision with the host vehicle occurs [Fig. 4 and para. 27-29]; and 
determine the degree of the vehicle accident depending on the type of the accident (e.g. first threshold and second threshold) [para. 32].  Takenaka does not explicitly mention that the processor is further configured to differently set, according to a type of the vehicle accident, a collision reference for a notification of the vehicle accident. 
Chambers teaches a vehicle impact sensor and notification system, and teaches a detection of all type of accidents involved with vehicle, including a crash, wreck, or other collision, the communication may be sent to local notification or nearby emergency responders, according to the sensor rules 226 which dependents on both the type and severity of the sensor input received  [para. 17, 19 and 34]  and  further teaches “the notification rules 228 may include escalating notification options based on the type and severity of impact” [para. 35] and further teaches the notification rules 228, includes when and how to notify persons or entities regarding particular incidents…in the event of an impact, crash, or other incident” [para. 41] and “different combinations of notified entities may be notified depending on the type of incident” [para. 51] and “camera used to determine a cause of the incident” [para. 57] and “an impact may be above the notification threshold, but the parties to be notified for various impact force levels can be different. At 355, relevant parties for immediate notification based on the severity of the incident are identified. At 360, communications providing notifications relating to the detected incident are automatically sent to the identified parties.” [para. 61].  Thus, the type incidents captured by camera can be a collision or crash with any objects on the road includes pedestrian, the different set of type of incidents includes degree of impact and automatically provide the notification to corresponding identified party, which set by the rules of notification application.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the notification rules which includes different set of type of the accident and the degree of the vehicle accident as taught by Chambers to the system of Takenaka, for the benefit of convenience and more safety, because different collisions may involve with different type of subjects on the road (e.g. vehicle, pedestrian, bicycle, pothole and etc.) which requires a best assistance for the particular situation.  Chambers not explicitly mention that incident notification automatically generated even when an airbag is not deployed in the vehicle accident.  Chambers discloses that the incident is being determined whether it is severity or not severity impacted, the incident will be notified to either local alert or remote location [see Figs. 3-5], thus the notification is generated in response to any appropriated incidents, including incident with less severity (e.g. less than predetermined threshold) [see Fig. 3].  Ghannam teaches a vehicle collision detection, and further teaches “not deploy airbag when the collision detection is determined that frequency is less severe” [para. 37].  With that, the airbag is not being deployed when incident is less severe.  Therefore, it would have been obvious to one having ordinary skills in the art before the effective filing date, to modify the not deployed airbag when incident is less severe to the notification feature of Chambers, to show that although airbag is not deployed in response to less severe incident, the incident notification still automatically generated, for the benefit of reduce any unnecessary of airbag deployment, which can be hurtful to driver and costly for repairing airbag assembly. 
 
Per claim 2. Takenaka discloses “The periphery monitoring sensor 4 is a periphery monitor unit for carrying out target detection, and the like by detecting an object in the periphery of the vehicle. The periphery monitoring sensor 4 detects three-dimensional objects, for example, a pedestrian, a bicycle rider, a bicycle, other vehicle, an electric pole, an obstacle, a guard rail, and a wall surface in the periphery of the vehicle as targets to be detected” [as shown at Figs. 1-4, para. 23], that constitutes of the processor is configured to: determine whether the collision is between the host vehicle and surrounding vehicle, between the host vehicle and a pedestrian, or between the host vehicle and a two-wheeled vehicle when the collision occurs.
Per claim 3. Takenaka discloses processor is configured to: determine whether to automatically provide the notification (step S80) of the vehicle accident depending on a magnitude of the collision [see Fig. 4] when the collision is between the host vehicle and the surrounding vehicle (e.g. pedestrian, bicycle rider, other vehicle, electric pole and etc.) [steps S30-S80 of Fig. 5 and para. 23].

Per claim 4. Takenaka discloses the processor is configured to: make an emergency call to automatically provide the notification of the vehicle accident [Fig. 5, step S80 and para. 37].

Per claim  9. Takenaka discloses the processor is configured to: set the collision reference value (e.g. Low and High) depending on a collision direction (e.g. side surface, front surface or rear surface), a collision target (bicycle or pedestrian) of the host vehicle [see Figs. 4-5], except for not explicitly mention of a passenger riding position,  Chamber further teaches sensors (135 and 140) located (the image of the driver and/or passenger located within the host vehicle can be taken in response to an impact or proximity alert [see para. 0025], that the passenger riding position of passenger and driver would take into an account to determine the collision severity and proximity alert.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the passenger riding position detection into the collision reference or determination as taught by Chambers to the system of Takenaka, for the benefit of more accuracy, because without the presence of passenger detection at the proximity sensor location, the severity damage maybe low compares to when passenger existed at the proximity sensor location.  

Per claim 13. Takenaka discloses a vehicle system, comprising: 
a sensor (2) configured to sense an object around a host vehicle and a degree of collision;7
a vehicle accident notification device (7) configured to: determine whether a vehicle accident occurs (step S20) and a degree (e.g. High threshold steps S50-S51) of the vehicle accident based on a sensing result of a sensor (e.g. impact force sensor 1a and steps S70-71) of a host vehicle and vehicle information received from a device of the host vehicle [para. 21, 27 and 53]; and 
automatically provide a notification of the vehicle accident [S80] ; 
a communicator (7) Fig. 2, configured to communicate with other devices (e.g. fire station, police station and an insurance firm) [para. 26]; and 
a storage configured to store a collision reference value (e.g. thresholds) that is used to determine the degree of the vehicle accident in advance (e.g. threshold values (Low and High) are inherently stored in ECU 1 for determining the magnitude of collision detected) [see Fig. 5 and para. 45], 
wherein the processor is further configured to: 
determine a type of an accident (e.g. pedestrian, bicycle, road side marker and small animal) [Fig. 4 and para. 27-29] when a collision with the host vehicle occurs; and 
determine the degree of the vehicle accident depending on the type of the accident [para. 32]. Takenaka does not explicitly mention that the processor is further configured to differently set, according to a type of the accident, a collision reference for a notification of the vehicle accident depending on the collision reference and the degree of the vehicle accident. 
Chambers teaches a vehicle impact sensor and notification system, and teaches a detection of all type of accidents involved with vehicle, including a crash, wreck, or other collision, the communication may be sent to nearby emergency responders such that an immediate emergency response [para. 17 and 19]  and  further teaches “the notification rules 228 may include escalating notification options based on the type and severity of impact” [para. 35] and further teaches the notification rules 228, includes when and how to notify persons or entities regarding particular incidents…in the event of an impact, crash, or other incident” [para. 41] and “different combinations of notified entities may be notified depending on the type of incident” [para. 51] and “camera used to determine a cause of the incident” [para. 57] and “an impact may be above the notification threshold, but the parties to be notified for various impact force levels can be different. At 355, relevant parties for immediate notification based on the severity of the incident are identified. At 360, communications providing notifications relating to the detected incident are automatically sent to the identified parties.” [para. 61].  Thus, the type incidents captured by camera can be a collision or crash with any objects on the road includes pedestrian, the different set of type of incidents includes degree of impact and automatically provide the notification to corresponding identified party which set by the rules of notification application.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the notification rules which includes different set of type of the accident and the degree of the vehicle accident as taught by Chambers to the system of Takenaka, for the benefit of convenience and more safety, because different collisions may involve with different type of subjects on the road (e.g. vehicle, pedestrian, bicycle, pothole and etc.) which requires a best assistance at that particular situation.   
Chambers not explicitly mention that incident notification automatically generated even when an airbag is not deployed in the vehicle accident.  Chambers discloses that the incident is being determined whether it is severity or not severity impacted, the incident will be notified to either local alert or remote location [see Figs. 3-5], thus the notification is generated in response to any appropriated incidents, including incident with less severity (e.g. less than predetermined threshold) [see Fig. 3].  Ghannam teaches a vehicle collision detection, and further teaches “not deploy airbag when the collision detection is determined that frequency is less severe” [para. 37].  With that, the airbag is not being deployed when incident is less severe.  Therefore, it would have been obvious to one having ordinary skills in the art before the effective filing date, to modify the not deployed airbag when incident is less severe to the notification feature of Chambers, to show that although airbag is not deployed in response to less severe incident, the incident notification still automatically generated, for the benefit of reduce any unnecessary of airbag deployment, which can be hurtful to driver and costly for repairing airbag assembly. 

	Per claim 16.  The method steps limitations are similar to the apparatus limitations in claim 1 above, therefore the rejection would be in that same manner. 


5.	Claims 6-8 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Chambers and Ghannam et al., and further in view of Ji [US 2019/0031161].

Per claim 6. Takenaka and the combination made obvious above, except for not explicitly mention to identify whether the pedestrian or a person who rides in the two-wheeled vehicle is an adult or an infant when the collision is between the host vehicle and the pedestrian or between the host vehicle and the two-wheeled vehicle.  
Ji teaches a collision system including a controller (70) configured to classify the pedestrians into children and adults and apply weights to the children and the adults, respectively (e.g. collision risk for the children is higher than the risk for the adults) [see para. 65 and 77].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the classify feature to determine a type of an accident such as, size and weight of the collision object (e.g. child or adult) as collision risk degree taught by Ji to the system of Takenaka, for the advantage of quick response to higher accident risk to children or infant, because the collision between small size of children would cause more damage than larger size of adults when collision with vehicle at the same speed. 
Per claim 7. Takenaka discloses the processor is configured to: automatically provide the notification of the vehicle accident when the pedestrian as described above, except for not explicitly mention that the person who rides in the two- wheeled vehicle is the infant. 
Ji teaches a collision system including a controller (70) configured to classify the pedestrians into children and adults and apply weights to the children and the adults, respectively (e.g. collision risk for the children is higher than the risk for the adults and that physical size of children can be included infant) [see para. 65 and 77].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the classify feature to determine a type of an accident such as, size and weight of the collision object (e.g. child or adult) as collision risk degree taught by Ji to the system of Takenaka, for the advantage of appropriate response to accident risk to adult or infant, because the collision between small size of children would cause more damage than larger size of adults when collision with vehicle at the same speed. 

Per claim 8. Takenaka discloses the processor is configured to: determine whether to automatically provide the notification of the vehicle accident depending on a magnitude of the collision when the pedestrian or the person who rides in the two-wheeled vehicle as described above, except for not explicitly mention to identify whether the pedestrian or a person who rides in the two-wheeled vehicle is an adult.  Ji teaches a collision system including a controller (70) configured to classify the pedestrians into children and adults and apply weights to the children and the adults, respectively (e.g. collision risk for the children is higher than the risk for the adults) [see para. 65 and 77].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the classify feature to determine a type of an accident such as, size and weight of the collision object (e.g. child or adult) as collision risk degree taught by Ji to the system of Takenaka, for the advantage of appropriately response to accident risk degrees, because the collision between small size of children would cause more damage than larger size of adults when collision with vehicle. 

Per claim 19:  The method steps limitation are similar to those in claim 6 above, therefore the rejection would be in the same manner. 

Per claim 20: Takenaka discloses the processor is configured to: set the collision reference value (e.g. Low and High) depending on a collision direction (e.g. side surface, front surface or rear surface), a collision target (bicycle or pedestrian) of the host vehicle [see Figs. 4-5], except for not explicitly mention of a passenger riding position,  Chamber further teaches sensors (135 and 140) located (the image of the driver and/or passenger located within the host vehicle can be taken in response to an impact or proximity alert [see para. 0025], that the passenger riding position of passenger and driver would take into an account to determine the collision severity and proximity alert.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the passenger riding position detection into the collision reference or determination as taught by Chambers to the system of Takenaka, for the benefit of more accuracy, because without the presence of passenger detection at the proximity sensor location, the severity damage maybe low compares to when passenger existed at the proximity sensor location.  

6.	Claims 5, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Chambers and Ghannam et al, and further in view of Christensen et al. [US 9,457,754; Christensen] .

Per claim 5. Takenaka discloses the urgent automatic notification of vehicle accident to emergency dispatch center above, except for not explicitly mention a display screen for automatically providing the notification of the vehicle accident and receive from a user an input for stopping automatically providing the notification of the vehicle accident.  Christensen teaches a method and system for identifying vehicle collision using sensor data [col. 11, lines 26-40] including a crash verification display (240) as shown in Figs. 5A-5C for displaying information associated with vehicle collision accident and automatically notifying to external devices (e.g. police, fire, paramedic and insurance agencies) and further teaches a button (534) of Fig. 5B and teaches “If the "No" button 534 is selected, the client application 266 may transmit the current set of sensor data to the training module 300 for further training, with an indication that the current set of sensor data does not correspond to a vehicle collision (not automatically send emergency notification). Furthermore, the portable computing device 10 may continue to obtain current sets of sensor data for identifying vehicle collisions. (76)    If the "Yes" button 532 is selected or if the user does not select either button within a predetermined amount of time (e.g., five minutes, seven minutes, etc.), the portable computing device 10 or the collision identification server 102 may transmit emergency notifications to the user's emergency contacts selected in the crash alert display 500 of FIG. 5A. For example, the portable computing device 10 may transmit a message to the collision identification server 102 indicating that the user has been in a vehicle collision” [col. 15, lines 59-97 and col. 16, lines 1-22]. That, the vehicle collision display includes a user input button for stopping automatically providing the notification of the vehicle accident to the emergency contacts (e.g. override the notification).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the input for stopping the notification signal as taught by Christense to the system of Takenaka for the advantage of avoid any false alarm or unnecessary notification, because the incident may be a light accident which is not seriously impact enough to notify for help or report.    

Per claim 14. Takenaka and the combination made obvious in claim 13 above, Takenaka further discloses a camera 4b, millimeter wave radar 4a, collision sensor 2 [Fig. 2, para. 21and 23], except for not explicitly mention of a G sensor, Christensen teaches vehicle collision identification includes a G sensor for detecting the G-forces of vehicle collision [see col. 6, lines 4-40].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ the G sensor as taught by Christensen to the system of Takenaka, for optimizing collision detection, because the G-sensor is commonly used to sense the collision forces supply by another object.

Per claim 15. Takenaka discloses sensors above, except for not explicitly mention of a global positioning system (GPS) receiver configured to receive location information of the host vehicle.  Christensen teaches a vehicle collision system including a global positioning system (GPS) 280 [col. 7, lines 10-19] for identifying the location of host vehicle (e.g. computer 10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ the GPS as taught by Christensen to the system of Takenaka, for locating the collision location of the host vehicle, with the collision location of host vehicle information would increase the recue process. 

Per claim 17.  The method limitations are similar to those in claim 5 above, therefore the rejection would be in the same manner. 

7.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Chambers and Ghannam et al., and further in view of Pilarski et al. [US 2017/0329332; Pilarski].  

Per claim 10. Takenaka discloses a plurality of different reference values (e.g. thresholds) based on the size of objects (e.g. pedestrian, bicycle, small animal and road side marker) [as shown in Fig. 4], except for not explicitly mention that when the collision target is a person (e.g. pedestrian) the processor is configured to: set the collision reference value lower than a collision reference value of when the collision target is a vehicle. 
Pilarski teaches a vehicle control system includes a collision analysis device 226 which includes one or more predetermined object classes (e.g. persons, bicycles, other vehicles) and the threshold value for the collided can be based on the type of object and classification or measure of harm from an object that is being analyzed [para. 59].  Thus, different collided threshold values of objects is based on the type (e.g. size or shape) of object that caused more harm to the vehicle, such as, the size of other vehicle would cause more harm than the person or bicycle.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the feature of determine the threshold value (reference value) which based on the different type of objects (e.g. vehicle, person or bicycle) as taught by Pilarski, to the system of Takenaka, for the benefit of more accuracy to the collision determination, because smaller size object (e.g. a person) would be less or low impact to vehicle than the larger size object (e.g. a vehicle), that the collision reference for person would be lower than the collision of vehicle. 

8.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Chambers and Ghannam et al., and further in view of Cullinana et al. [US 9,950,708; Cullinana].

Per claim 11. Takenaka discloses a plurality different collision references value based on the different sizes of target objects (e.g. pedestrian, bicycle, small animal and road side marker [Fig. 4]), except for not explicitly mention that the passenger riding position of the host vehicle is identical to the collision direction, the processor is configured to: set the collision reference value lower than a collision reference value of when the passenger riding position of the host vehicle is not identical to the collision direction. 
Cullinana teaches a vehicle includes an occupant position identification and protection feature, which selects the driving behaviors that minimize the risk to occupant position based upon the identified passenger riding position (e.g. 212a, as shown in Figs. 2B-2C and col. 8, lines 41-59 and col. 9, lines 15-33].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ the feature of identifying passenger riding position in order to adjust the collision risk (e.g. lower the reference value) to the passenger as taught by Cullinana to the system of Takenaka, for the advantage of more convention and accuracy, because with passenger riding on vehicle, the passenger needs to be more protected and the collision alert needs to be more sensitive than no passenger riding on vehicle. 

9.	Claim 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Chambers and Ghannam et al, and further in view of Stein et al. [US 2008/0043099; Stein].

Per claim 12. Takenaka discloses the collision detection system above, except for not explicitly mention of automatically provide the notification of the vehicle accident when the host vehicle drives on an area other than a road, departs from a lane, or crosses a centerline. Stein teaches a driver assistance system includes a collision warning and lane departure warning (334) for automatically generating warning when a lane divider is accidentally crossed [Fig. 6, para. 3 and 54].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ the land departure waring (LDW) as taught by Stenin into the collision detection system of Takenaka, for the advantage of increase safety on the road, because when vehicle accidently crossed on other lane can cause significant collision to another vehicle traveling on other lane.  

	Per claim 18.  The method steps limitations are similar to those in claim 12 above, that the rejection would be in the same manner. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685                                                   

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685